Citation Nr: 0508765	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-20 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1948 to 
November 1949 and from October 1950 to November 1951.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 15, 2004.  This matter was 
originally on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDING OF FACT

The veteran is not shown to have defective hearing related to 
his military service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated during active 
service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In March 2002, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA must make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  In addition, the March 2002 notice letter 
specifically advised the veteran to provide VA with evidence 
showing that his hearing loss began or worsened in service 
and to also send copies of any private treatment records that 
he had in his possession.  The Board finds that the veteran 
was sufficiently put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  In addition, the Board 
notes that the March 2002 notice letter, which preceded the 
September 2002 rating decision, satisfies the timing element 
of the Pelegrini decision for the veteran's claim on appeal.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and Social 
Security Administration records.  Further, the veteran was 
afforded a VA examination in connection with his claim.  
Although the veteran requested his unit records be researched 
for eardrop treatments, because the veteran's service medical 
records contain sufficient evidence that the veteran's 
hearing was within normal limits at the time of his 
separation, the Board does not find it necessary to research 
these records.  The veteran has not referenced any other 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§  1110, 
1131; 38 C.F.R. § 3.303.  In order to warrant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as organic diseases of the nervous system 
including sensorineural hearing loss, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.  If there is no 
evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court"), has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385 
then operated to establish when a hearing loss could be 
service connected.  Hensley, 5 Vet. App. at 159.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or 
when word recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The medical evidence shows that pure tone thresholds in July 
2004, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
95
90
LEFT
30
30
60
65
60

Speech audiometry revealed speech recognition ability of 66 
percent in the right ear and of 80 percent in the left ear.  
The veteran was diagnosed with moderately severe to profound, 
A-shaped, mixed hearing loss from 500-4000 Hz in the right 
ear and mild to moderately severed sensorineural hearing loss 
from 500-4000 Hz in the left ear.  Thus, medical evidence of 
current hearing loss is shown by the evidence of record.  

However, the veteran's service medical records are absent 
complaints, findings or diagnoses of hearing loss during 
service.  On the clinical examinations for separation from 
service in November 1949 and in November 1951, the veteran's 
hearing was evaluated as normal.  Thus, there is no medical 
evidence that shows that the veteran suffered from hearing 
loss during service.  

The Board notes that even if the veteran's service medical 
records showed any type of ear treatment during service, such 
as ear drops, the evidence still shows that at the time of 
the veteran's separation, in both 1949 and 1951, the 
whispered tests indicated normal hearing.

The medical evidence of record also fails to show the onset 
of sensorineural hearing loss within the one-year presumptive 
period following the veteran's discharge from service.  

There is similarly no competent medical evidence of record 
that links the veteran's current hearing loss to any incident 
of service.  The July 2004 VA examiner noted that the veteran 
reported an extensive history of occupational noise exposure 
in civilian life as a semi-truck driver and carpenter.  The 
examiner stated that there was no evidence to establish a 
nexus between the veteran's bilateral hearing loss and 
tinnitus with his military service and opined that the 
veteran's bilateral hearing loss and tinnitus were not due to 
or aggravated by his military service.  

Although the veteran contends that his hearing loss is 
related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, service connection for bilateral 
hearing loss is denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


